DICKINSON, District Judge.
So far as concerns the Democratic League of Delaware, a motion had been made in the cause to suppress evidence, etc., upon which a hearing was held. The hearing was not concluded because of an incident in the course of it.
One Harold D. Wilson had been called as a witness and testified in part. He was asked a question to which objection was made. The objection was ovenuled and the witness directed to answer. Upon his refusal, he was committed for contempt. The hearing upon the petition and motion to suppress evidence was thereupon continued; the record showing the following entry “February 18, 1931. Hearing on petition of defendant continued.” An appeal was thereupon taken by Wilson in this cause to this court, and likewise one entitled hero Harold I). Wilson, Appellant, v. United States of America, Appellee, 59 F.(2d) 390. The Democratic League of Delaware thereupon seasonably moved to dismiss the appeal as to it in the cause in which it is the defendant.
It is clear that in the cause against the Democratic League of Delaware there has been no final judgment from which an appeal lies nor does the defendant have any interest in the appeal as taken.
The motion to dismiss is allowed, and the appeal is dismissed as to the Democratic League of Delaware.